Citation Nr: 1442357	
Decision Date: 09/22/14    Archive Date: 09/30/14

DOCKET NO.  08-00 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to his service connected disabilities.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Havivi, Associate Counsel



INTRODUCTION

The Veteran had active service from June 1968 to June 1970.  

This matter was inferred by the Board of Veterans' Appeals (Board) in a December 2013 remand. In the remand, the Board noted the Veteran met the schedular requirements for TDIU, but needed more information to make a decision on unemployability.  The Regional Office (RO) in Columbia, South Carolina has jurisdiction of the case.  

The requirements of the December 2013 remand were fulfilled and the case was properly returned to the Board.  

This appeal was processed using the Veterans Benefits Management System.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  A review of the Virtual VA paperless claims processing system reveals additional records which are pertinent to the present appeal.  The Veteran has some VA outpatient treatment records in Virtual VA.  


FINDINGS OF FACT

1.  The Veteran is service connected for posttraumatic stress disorder (PTSD) evaluated at 70 percent, right knee limitation of motion evaluated at 20 percent, diabetes mellitus evaluated at 20 percent, arthritis of the right knee evaluated at 10 percent, arthritis of the left knee at 10 percent, a right foot shrapnel wound evaluated at 10 percent, a left ulna shrapnel would evaluated at 10 percent, noncompensable erectile dysfunction, noncompensable shrapnel wounds of the skull, noncompensable shrapnel wounds of the right arm, and noncompensable shrapnel wounds of the left arm.  The Veteran's overall rating is 90 percent.  
 
2.  The preponderance of the evidence is against finding that the Veteran cannot perform some form of substantially gainful employment solely due to his service connected disabilities.  


CONCLUSION OF LAW

The criteria for total disability rating based on individual unemployability due to service connected disabilities have not been met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.321, 3.326(a), 3.340, 3.341, 4.1, 4.3, 4.16, 4.18, 4.19, 4.25 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in April 2014 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain.  

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim and, as warranted by law, affording the Veteran a VA examination, most recently in August 2013.  There is no additional evidence that need be obtained.  

On remand, the Veteran submitted lay statements from himself and his wife, VA Form 21-4192, Request for Employment Information in Connection With Claim for Disability Benefits and VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.  


Merits of the Claim

The Veteran asserts that he is unable to obtain and maintain gainful employment as a solely as a result of his service connected disabilities. 
 
It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated as totally disabled.  38 C.F.R. § 4.16. 
 
"Substantially gainful employment" is that employment that "is ordinarily followed by the nondisabled to earn their livelihoods with earnings common to the particular occupation in the community where the Veteran resides."  Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  Marginal employment will not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).
 
A total disability rating based on individual unemployability may be assigned, if the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability it is ratable at 60 percent or more, and that if there are two or more such disabilities at least one is ratable at 40 percent or more and the combined rating is 70 percent or more. 38 C.F.R. § 4.16(a).
 
The central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529   (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).
 
A claim for a total disability rating based on individual unemployability presupposes that the rating for the service-connected disabilities is less than 100 percent, and only asks for a total disability rating based on individual unemployability because of "subjective" factors that the "objective" rating does not consider.  Vittese v. Brown, 7 Vet. App. 31, 34-35 (1994).
 
Service connection is in effect for several disabilities, notably PTSD, evaluated at 70 percent.  The Veteran's overall rating is 90 percent.  Here, the Veteran meets the schedular criteria for TDIU, provided he is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  38 C.F.R. § 4.16(a).  

The Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence." Madden v. Brown, 125 F. 3d 1447, 1481 (Fed. Cir. 1997).  In this case, the Board must evaluate the Veteran's statements, VA examinations, service treatment records, employment history and VA outpatient treatment records.  

The Veteran underwent a VA examination for PTSD purposes in June 2005.  He indicated that he had retired from work the previous May but had returned to work part time and worked 24-32 hours a week. The Veteran said that he missed one to two days of work a week due to PTSD symptoms. 

The Veteran was afforded a VA PTSD examination in July 2006 and reported worsening occupational, familial, and group therapy difficulties, to include an occasion that he had to excuse himself due to a discussion of combat experiences. The appellant reported past employment in manufacturing and stated that his last job ended due to layoffs. 

In December 2006, a VA treatment note indicated that the Veteran worked daily. 

An April 2007 VA treatment recorded that the Veteran stated that he was surprised when he was asked to leave his job one and a half months prior due to poor performance. He stated that he was looking for another job. 

The Veteran was afforded a VA PTSD evaluation in June 2007.  He indicated that that he had worked one to one and half years checking supplies until a month and a half prior, when he resigned after being given the option of resigning or being fired due to inadequate job performance and poor attendance.  The Veteran acknowledged missing two to three days a month due to PTSD symptomatology, depression and difficulty relating to coworkers.  The examiner commented that the Veteran's PTSD symptoms resulted in considerably impaired social adaptability and occupational functioning.  

The Veteran was afforded a VA examination In March 2009.  He stated that he was unemployed and reported difficulty maintaining employment over the last few years.  The examiner stated that the Veteran demonstrated severe impairment in occupational functioning.  Difficulty with the activities of daily living was noted.  

A February 2010 VA examination for diabetes mellitus indicated that the Veteran was employed as a control room operator.  In April 2010, it was recorded that he worked for a cable television company.  

The Veteran underwent a VA PTSD examination June 2010 where symptoms were noted that included difficulty with concentration resulting in some mistakes and some conflict with co-workers and supervisors.  He did have some casual social contacts at work.  The Veteran related that he worked for "Ambassador" and said he had been there over 20 years as an operator.  He related that he had probably missed 30 to 40 days in the past year due to PTSD.  When asked why he had said on the March 2009 VA examination that he was unemployed, the appellant related that he was fired at the time of that examination but that his employer took him back on the job three to four years before.  Upon further questioning due to conflicting information noted in VA treatment records, the Veteran stated that might have been taken back on the job in 2009.  On this occasion, he indicated that he related well to most co-workers, but could have some conflict with others and supervisors and that he would sometimes "snap."  The examiner noted that the current mental status examination might not be the best indicator of cognitive functioning.  The examiner stated that the Veteran was exhibiting moderate to considerable symptoms associated with PTSD and related major depressive disorder.  Social interaction with others and occupational functioning were described as moderately to considerably impaired.  

The Veteran was most recently evaluated for his knees in an April 2012 VA examination.  There, the Veteran stated he had difficulty with "everything" due to right knee pain, including walking, stairs, and showering.  The Veteran was noted to have limited range of motion, pain on motion, and weakened motion in the right knee.  He was noted to use a cane, partly due to right knee pain.  The examiner stated that the Veteran had generally decreased mobility, which had an impact on his work.  

VA outpatient treatment records in July 2013 show VA issued the Veteran notes excusing him from work from the 11th until the 21st for knee pain.  As noted below, the Veteran's absence was not marked by his employer.  

The Veteran was most recently evaluated for VA compensation and pension purposes in August 2013.  The examiner noted that in a recent VA treatment note in February 2012, the psychiatrist indicated that this would be the last meeting needed for the immediate future.  It was reported that he had been doing well because the combination of medication was beneficial and well tolerated.  It was noted that he had no recent psychiatric concerns.  The examiner indicated that in visits between March 2010 and March 2011, a VA psychiatric nurse wrote that things were about the same.  The Veteran related that he quit his job of eight or nine years at a chemical plant in February or March 2013 because of knee pain.  He said that he believed that he was performing well at the job but that his supervisor did not think so.  He indicated that he did not get along well with some co-workers.  The Veteran had difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances.  The examiner opined that the Veteran's PTSD and depression symptoms did not render him unable to obtain and maintain substantially gainful employment, and referred to the fact that he had worked steadily until he quit because of knee pain.  

More recent VA outpatient treatment notes show the Veteran has been receiving injections for his knee pain until June 2014.  

The Veteran's wife submitted a March 2014 lay statement describing the symptoms of the Veteran's disabilities.  She stated that the Veteran had planned to work until full retirement but could not due to his mental disabilities and his knees.  

The Veteran also submitted a lay statement in March 2014.  He also described his disabilities and their history.  He stated that for the last two years he had not been able to perform his work to the satisfaction of his employer.  He explained that as his mental abilities to perform tasks without error declined, he was encouraged "to make other plans" and that his pay was reduced.  He added that he wanted to work until full retirement at age 66, but was unable to because of his PTSD, knees, left wrist, right foot, and head.   

VA received a VA Form 21-4192 Request for Employment Information in March 2014 from the Veteran's former employer, INVISTA.  The form stated that the Veteran was a Control Room Operator.  He worked for the company from April 1968 until August 2013.  Box 9, labeled "time lost during 12 months preceding last date of employment (due to disability)" is blank.  The Veteran was noted to work 42 hours per week on average.  Box 12 notes that no concessions were made for the Veteran for reasons of age or disability.  Box 15A, which seeks reason for termination of employment, to specify if retired on disability, simply says "retirement."  Boxes 16 and 17 indicate the Veteran is eligible and is receiving retirement benefits.  

The Veteran submitted VA Form 21-8940 in March 2014.  There, he stated that his PTSD, knees, left wrist and right foot prevented his employment.  He noted treatment from the early 1980s to the present, but no dates of hospitalization.  He stated that his disabilities started to affect his employment in in January 2013, that he became too disabled to work in early June 2013, and that he last worked in late July 2013.  He noted that he worked for INVISTA from 2002 to 2013 and that he had lost 6 weeks to illness.  The Veteran marked that he left his job because of his disabilities, and that he did not expect to receive disability retirement benefits or workers' compensations benefits.  He stated that he had not tried to obtain employment because he was not able to work.  The Veteran noted that he has a high school education, but no further training.  He stated that he left for early retirement because he was not able to remember his job functions and because his knees were too painful be able to perform his job.   

The Veteran and his wife are competent to describe the symptoms they have witnesses and experienced.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  Despite this, the credibility of their statements regarding time missed from work, work history, and reasons for retirement is undermined by the evidence submitted by the Veteran's last employer and by the Veteran's own contradicting statements.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006); Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony).  This inconsistency raises doubt as to their credibility.  Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (a pecuniary interest may be found to affect the credibility of testimony.)  

The evidence shows that the Veteran's disabilities do have an effect on his occupational abilities, particularly the pain in his knees, which limits his mobility.  The Veteran has mild memory loss and his PTSD causes some friction with coworkers, but in the August 2013 examiner's opinion, did not render him unable to obtain and maintain substantially gainful employment.  The Veteran's employer stated that the Veteran worked there for 45 years, that no accommodations were made for the Veteran, that he retired and was receiving benefits, and that he had not missed time for his disabilities in the 12 months before retirement.  The Veteran has variously stated that he worked for INVISTA for 11 years, 8-9 years, and "Ambassador" for 20 years.  He has not given a consistent work history or reasons for when he was not working.  As noted above, the Veteran's August 2013 PTSD examiner did not believe his mental symptoms were severe enough to prevent him from working.  While the Veteran's knee pain is noted, the Veteran has stated that his previous job involved walking around and therefore he could still find employment in a sedentary job.  The Veteran has unsuccessfully claimed sarcoidosis, hypertension, and headaches.  

The Board has considered whether the Veteran's claim warrants referral for extra-schedular consideration.  In exceptional cases where schedular disability ratings are found to be inadequate, consideration of an extra-schedular disability rating is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extra-schedular disability rating is appropriate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination concerning whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.  

In this case, the Veteran's symptoms are expressly contemplated by the rating schedule. His symptoms are contemplated by the schedular criteria set forth in 38 C.F.R. §§ 4.71a, 4.119, 4.130, and others.  The regulations and case law expressly consider each of these symptoms.  In other words, the Diagnostic Codes adequately contemplate all of the Veteran's symptoms.  Therefore, the first step of Thun has not been met, and referral for the assignment of extraschedular disability ratings is not warranted.  

As the preponderance of the evidence is against the claim the doctrine of reasonable doubt is not applicable.  38 U.S.C.A. § 5107.  



ORDER

Entitlement to a total disability rating based on individual unemployability is denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


